Case: 15-14002   Date Filed: 06/03/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14002
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:14-cr-00201-WJC-AEP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

versus

AGUSTIN AGUIRRE-ARSATE,
a.k.a. Rafael Aguirre-Romero,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (June 3, 2016)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                    Case: 15-14002       Date Filed: 06/03/2016      Page: 2 of 5


         Agustin Aguirre-Arsate pled guilty on both counts of a two-count

indictment, Count One, being found in the United States after deportation, in

violation of 8 U.S.C. §§ 1326(a) & (b)(1), and Count Two, illegal reentry, in

violation of 8 U.S.C. §§ 1325(a)(1) and 1329, and was sentenced to concurrent

prison terms of 30 months on Count One and 24 months on Count Two. These

combined sentences were above the Sentencing Guidelines sentence range of 15 to

21 months. 1 The District Court granted the Government’s request for an upward

variance, finding that 30 months’ imprisonment was sufficient but not greater than

necessary to comply with the purposes of sentencing stated in 18 U.S.C. §

3553(a)(2). Aguirre-Arsate appeals his sentences, arguing that they are

substantively unreasonable because the Guidelines adequately accounted for his

conduct.

         We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591,

169 L. Ed. 2d 445 (2007). We first ensure that the district court committed no

significant procedural error, such as improperly calculating the Guidelines

sentence range or inadequately explaining the chosen sentence. Id. at 51, 128

S. Ct. at 597. In this case, no procedural error occurred. We therefore move



         1
             That range was yielded by a total offense level of 10 and a Criminal History Category
of IV.
                                                   2
              Case: 15-14002     Date Filed: 06/03/2016    Page: 3 of 5


directly to Aguirre-Arsate’s argument that his sentences are substantively

unreasonable in light of the totality of the circumstances. Id.

      As the District Court correctly observed, a court is required to impose a

sentence sufficient, but not greater than necessary, to comply with the § 3553(a)(2)

purposes of sentencing, including the need to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter criminal

conduct, and protect the public from the defendant’s future criminal conduct. See

18 U.S.C. § 3553(a)(2). The court also was required to consider the nature and

circumstances of the offense, the defendant’s history and characteristics, the kinds

of sentences available, the applicable Guidelines sentence range, the pertinent

policy statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(1), (3)–(7). The weight given to any specific § 3553(a) factor is

committed to the court’s sound discretion. United States v. Clay, 483 F.3d 739,

743 (11th Cir. 2007).

      When a district court imposes a sentence outside the Guidelines sentence

range, the justification for the variance must be sufficiently compelling to support

the degree of the variance. United States v. Irey, 612 F.3d 1160, 1186–87 (11th

Cir. 2010) (en banc). We give due deference to the court’s decision that the §

3553(a) factors, on a whole, justify the extent of the variance. Gall, 552 U.S. at 51,


                                          3
              Case: 15-14002     Date Filed: 06/03/2016    Page: 4 of 5
128 S. Ct. at 597. We vacate on substantive reasonableness grounds only if left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case. Irey,
612 F.3d at 1190.

      The district court is free to consider any information relevant to a

defendant’s background, character, and conduct in imposing an upward variance.

United States v. Tome, 611 F.3d 1371, 1379 (11th Cir. 2010). Additionally, the

court may rely on factors in imposing a variance that it already considered in

calculating the defendant’s guideline range. United States v. Rodriguez, 628 F.3d
1258, 1264 (11th Cir. 2010). Finally, a sentence imposed well below the statutory

maximum penalty is another indicator of reasonableness. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (holding that the sentence was

reasonable in part because it was well below the statutory maximum).

      We conclude that Aguirre-Arsate’s combined sentences are not substantively

unreasonable. The District Court explicitly stated that it considered the § 3553

factors. Further, the court weighed those factors when it considered Aguirre-

Arsate’s repeated deportations and convictions for illegal reentry into the United

States, his multitude of aliases and IDs, and his convictions for possession of an

unlawful weapon and aggravated stalking. Although he argues that the Guidelines


                                          4
              Case: 15-14002     Date Filed: 06/03/2016    Page: 5 of 5


sentence range adequately accounted for his conduct, a variance may be based on

factors already considered in the guideline range. Rodriguez, 628 F.3d at 1264.

We give due deference to the district court’s decision that the § 3553(a) factors, on

a whole, justify the extent of the variance. Gall, 552 U.S. at 51, 128 S. Ct. at 597.

Finally, Aguirre-Arsate’s sentences are well below the statutory maximum of 10

years (for each offense), another indicator of reasonableness. Gonzalez, 550 F.3d

at 1324.

      AFFIRMED.




                                          5